
	
		III
		110th CONGRESS
		1st Session
		S. RES. 214
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2007
			Mr. Cardin (for himself,
			 Ms. Mikulski, Mr. Biden, Mr.
			 Lieberman, Mr. Smith,
			 Mrs. Clinton, Mr. Dodd, Mr.
			 Bingaman, and Mr. Coleman)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Calling upon the Government of the Islamic
		  Republic of Iran to immediately release Dr. Haleh Esfandiari.
	
	
		Whereas Dr. Haleh Esfandiari, Ph.D., holds dual
			 citizenship in the United States and the Islamic Republic of Iran;
		Whereas Dr. Esfandiari taught Persian language and
			 literature for many years at Princeton University, where she inspired untold
			 numbers of students to study the rich Persian language and culture;
		Whereas Dr. Esfandiari is a resident of the State of
			 Maryland and the Director of the Middle East Program at the Woodrow Wilson
			 International Center for Scholars in Washington, DC (referred to in this
			 preamble as the Wilson Center);
		Whereas, for the past decade, Dr. Esfandiari has traveled
			 to Iran twice a year to visit her ailing 93-year-old mother;
		Whereas, in December 2006, on her return to the airport
			 during her last visit to Iran, Dr. Esfandiari was robbed by 3 masked,
			 knife-wielding men, who stole her travel documents, luggage, and other
			 effects;
		Whereas, when Dr. Esfandiari attempted to obtain
			 replacement travel documents in Iran, she was invited to an interview by a
			 representative of the Ministry of Intelligence of Iran;
		Whereas Dr. Esfandiari was interrogated by the Ministry of
			 Intelligence for hours on many days;
		Whereas the questioning of the Ministry of Intelligence
			 focused on the Middle East Program at the Wilson Center;
		Whereas Dr. Esfandiari answered all questions to the best
			 of her ability, and the Wilson Center also provided extensive information to
			 the Ministry in a good faith effort to aid Dr. Esfandiari;
		Whereas the harassment of Dr. Esfandiari increased, with
			 her being awakened while napping to find 3 strange men standing at her bedroom
			 door, one wielding a video camera, and later being pressured to make false
			 confessions against herself and to falsely implicate the Wilson Center in
			 activities in which it had no part;
		Whereas Lee Hamilton, former United States Representative
			 and president of the Wilson Center, has written to the President of Iran to
			 call his attention to Dr. Esfandiari’s dire situation;
		Whereas Mr. Hamilton repeated that the Wilson Center’s
			 mission is to provide forums to exchange views and opinions and not to take
			 positions on issues, nor try to influence specific outcomes;
		Whereas the lengthy interrogations of Dr. Esfandiari by
			 the Ministry of Intelligence of Iran stopped on February 14, 2007, but she
			 heard nothing for 10 weeks and was denied her passport;
		Whereas, on May 8, 2007, Dr. Esfandiari honored a summons
			 to appear at the Ministry of Intelligence, whereby she was taken immediately to
			 Evin prison, where she is currently being held; and
		Whereas the Ministry of Intelligence has implicated Dr.
			 Esfandiari and the Wilson Center in advancing the alleged aim of the United
			 States Government of supporting a soft revolution in Iran: Now,
			 therefore, be it
		
	
		That—
			(1)the Senate calls
			 upon the Government of the Islamic Republic of Iran to immediately release Dr.
			 Haleh Esfandiari, replace her lost travel documents, and cease its harassment
			 tactics; and
			(2)it is the sense
			 of the Senate that—
				(A)the United States
			 Government, through all appropriate diplomatic means and channels, should
			 encourage the Government of Iran to release Dr. Esfandiari and offer her an
			 apology; and
				(B)the United States
			 should coordinate its response with its allies throughout the Middle East,
			 other governments, and all appropriate international organizations.
				
